RESOLUCIÓN
Hoy, 3 de agosto de 2011, el Servicio Nacional de Meteo-rología emitió un aviso de inundaciones para Puerto Rico provocadas por el paso de la tormenta tropical Emily. En vista de ello y salvaguardando la seguridad de los emplea-dos, funcionarios y la ciudadanía que acude a los tribuna-les, se decretó la suspensión de los trabajos en la Rama Judicial y el cierre de las secretarías y de los tribunales durante todo el día de hoy, 3 de agosto de 2011, con cargo a la licencia por desastre natural.
Como resultado de lo anterior y al amparo de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o re-glamentos aplicables a los procedimientos y trámites judi-ciales, se aplicará lo dispuesto en los Arts. 388-389 del Código Político de 1902 (1 L.P.R.A. sees. 72 — 73), por lo que se considerará el 3 de agosto de 2011, como si fuera un día feriado.
Cualquier término a vencer ese día se extenderá hasta el próximo día laborable, 4 de agosto de 2011.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo, interina.
(.Fdo.) Larissa Ortiz Modestti Secretaria del Tribunal Supremo Interina